/          Case 1:20-sc-00001 Document 44 Filed 11/16/20 Page 1 of 6 PageID# 3



                                                                                      NOV I 6
                                   UNITED STATES DISTRICT COURT                                 ?o?o
                                   EASTERN DISTRICT OF VIRGINIA
                                          (Alexandria Division)

    UNDER SEAL,

                     Plaintiffs
                                                               Civil Action No. l:20-cv-1344
              V.



    UNDER SEAL,

                     Defendant.




                                         NON-CONFIDENTIAL
                     MEMORANDUM IN SUPPORT OF PLAINTIFF'S MOTION
                     FOR LEAVE TO FILE UNDER SEAL AND TO SEAL CASE

              Pursuant to Rules 5(C) and (F) of the Local Civil Rules for the United States District

    Court for the Eastern District of Virginia, Plaintiff UNDER SEAL ("Plaintiff) submits this non-

    confidential memorandum in support of his motion for leave to file his Verified Complaint and

    all exhibits thereto ("Verified Complaint"), and Emergency Motion for Temporary Restraining

    Order and Preliminary Injunction and Incorporated Memorandum of Law ("TRO Motion"), and

    this Motion to File Under Seal and to Seal ("Sealing Motion")(collectively the "Filings"), under

    seal, and to seal the case.'

    I.        FACTUAL BACKGROUND


              Plaintiffs Verified Complaint seeks to enjoin Defendant from disseminating information

    that is the subject of a confidential agreement to which Plaintiff is a party, and other related

    confidential information (collectively the "Confidential Information"). (Verified Compl., t O-

    Sealing the Filings and the case is necessary to preserve the secrecy of the Confidential

    ' Plaintiff seeks to have the following documents filed under seal; Verified Complaint and its
         exhibits, which are declarations thereto in support; TRO Motion; and Sealing Motion.
Case 1:20-sc-00001 Document 44 Filed 11/16/20 Page 2 of 6 PageID# 4
Case 1:20-sc-00001 Document 44 Filed 11/16/20 Page 3 of 6 PageID# 5
Case 1:20-sc-00001 Document 44 Filed 11/16/20 Page 4 of 6 PageID# 6
Case 1:20-sc-00001 Document 44 Filed 11/16/20 Page 5 of 6 PageID# 7
Case 1:20-sc-00001 Document 44 Filed 11/16/20 Page 6 of 6 PageID# 8
